Citation Nr: 0721331	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-24 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a stroke, secondary 
to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1960 through 
September 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
veteran's claims for service connection for hypertension and 
stroke, secondary to hypertension.  The Regional Office (RO) 
received a notice of disagreement in August 2003, and a 
statement of the case (SOC) was issued in March 2004.  A 
substantive appeal was received in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2003 rating decision, the RO denied the veteran's 
claim and cited two blood pressure readings from the 
veteran's separation examination.  It stated "[t]hese one 
time readings do not meet the definition of hypertension for 
purposes of VA compensation."  However, there were at least 
seven blood pressure readings in service, from as early as 
1968 through discharge in 1980.  Furthermore, the question of 
whether the veteran suffered from hypertension is a medical 
question.  It is the Board's opinion that this claim should 
be reviewed by an expert in hypertension, who should offer a 
medical opinion as to whether the veteran's blood pressure 
readings in service demonstrate hypertension.  See Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).

Additionally, it appears there are medical records not yet 
associated with the claims file.  In a February 2003 
statement, the veteran stated that he had been under the 
treatment of Warren S. Groff, M.D., for fifteen years.  When 
VA requested the veteran's medical records from Dr. Groff, 
they received records dated December 1997 through August 
2002.  Dr. Groff's notes from December 1997 refer to "last 
year's complete physical exam[,]" which suggests that there 
are earlier medical records, as the veteran contended, from 
Dr. Groff's office.  These medical records might include 
information about the approximate time of its initial onset 
of the veteran's hypertension.

An April 19, 2002, note by Dr. Groff mentions that the 
veteran was seen by and was to follow-up with a Dr. Ellison. 
The medical records of Dr. Ellison are not yet associated 
with the file.  These records may relate to the stroke the 
veteran suffered.

In a February 2003 statement, the veteran mentioned an 
application for Social Security Administration benefits.  
Those records are not yet associated with the claims file.  
These records may contain information on the history of the 
veteran's hypertension and stroke.

VA has not yet not provided the veteran with notice regarding 
the effective date and disability evaluations available, 
should service connection be established for any claimed 
disability, as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran, including a 
description of the provisions of the VCAA, 
such as through the text of 38 C.F.R. § 
3.159 as revised to incorporate the VCAA, 
notice of the evidence required to 
substantiate the claim, and notice of the 
veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and what 
evidence VA will obtain, and a request 
that the veteran provide any evidence in 
his possession that pertains to the claim 
in accordance with 38 C.F.R. § 
3.159(b)(1).  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2006).  

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular, the veteran should be 
advised to provide or identify records 
proximate to his time in service and 
within one year of service.  Ask him to 
identify any additional relevant evidence 
which is not yet of record, including VA 
treatment records, and especially evidence 
pertinent to a diagnosis of hypertension 
in service or within one year following 
service. 

2.  The veteran's Social Security 
Administration records should be obtained 
and associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

3.  Dr. Groff should be contacted again 
and complete medical records should be 
requested, including records prior to 
December 1997 and after August 2002.  It 
should be explained that VA previously 
requested records and only received 
partial records dated December 1997 
through August 2002.  If the complete 
medical records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

4.  The veteran should be asked to 
identify the complete name and location of 
Dr. Ellison.  The veteran should be 
provided with a release for Dr. Ellison 
and asked to sign and return the form.  
These records should be associated with 
the claims file.  If these records cannot 
be obtained, then evidence of the attempts 
to obtain the records should be associated 
with the claims file.

5.  The veteran's current VA treatment 
records, from his discharge in 1980 to the 
present, should be associated with the 
claims file.

6.  The veteran should be afforded a VA 
hypertension examination for the purpose of 
determining the etiology of any current 
hypertension.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  

The examiner should specifically render an 
opinion as to (a) whether hypertension was 
present in service; (b) whether 
hypertension manifested to a 10 percent 
degree within a year after service 
discharge (i.e. diastolic pressure is 
predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or 
where there is a history of diastolic 
pressure predominantly 100 or more, which 
requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101); and (3) 
whether there is a 50 percent probability 
or greater that current hypertension is due 
to elevated blood pressure readings 
recorded in service.  The rationale for all 
opinions should be explained in detail.  

If the examiner determines it is at least 
as likely than not that the veteran's 
hypertension was incurred in service, then 
he or she should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's stroke is etiologically 
related to hypertension.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion 
provided.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



